An action by the husband for alienation of his wife’s affections. The declaration contains two counts, one alleging criminal conversation and the con*576sequent alienation of affections, the second alleging alienation by persuasion and craft and the separation of husband and wife. The jury in answer to specific questions found for the plaintiff under the first count and assessed damages in the sum of $1,416.66. It comes before this court on a motion for a new trial on the usual grounds. An examination of the evidence does hot disclose that the verdict of the jury was manifestly wrong, nor can the damages awarded be said to be excessive in amount. Entry will be. Motion overruled.
Merrill & Merrill, for plaintiff.
B. W. Blanchard, for defendant.